Citation Nr: 0210123	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
March 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board issued a decision in this appeal in April 2001.  In 
January 2002, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the Board's April 2001 decision.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the veteran served from April 1946 to March 1949 and 
that he served as a Philippine Scout.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 1991).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  
All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190. (Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The CAVC has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  



Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  In the 
present case the claim was pending before the Board after its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claims.  She has been provided with notice of the 
requirements for eligibility for VA nonservice-connected 
death pension benefits in the May 2000 rating decision 
notification letter, which also provided her with a rationale 
explaining why the evidence did not allow for a grant of her 
claim.  

The July 2000 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to her claim.  

Such notice satisfies the duty to notify requirement that the 
RO notify the appellant as to which portion of the evidence 
is to be provided by the appellant and which is to be 
provided by VA, as it indicated that the appellant could 
submit evidence herself or have the RO obtain it for her.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In particular, the RO 
contacted the service department and obtained verification of 
the veteran's active service dates.  The appellant has not 
indicated that the veteran had additional periods of active 
service.  38 U.S.C.A. § 5103A(a), (b) (West Supp. 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the claim 
must be denied as a matter of law.  The circumstances under 
which the VA will refrain from or discontinue providing 
assistance includes a claimant's ineligibility for the 
benefit sought because of lack of legal eligibility.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002); see also 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)(1)).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
appellant in the development of her claim.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In July 2002 the appellant notified 
VA that she had no additional evidence or argument to submit.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Basic Eligibility for Death Pension Benefits

The evidence includes a September 1992 Certification of 
Military Service for the veteran from the NPRC.  It certifies 
that the veteran had service in the Army of the United States 
from April 1946 to March 1949.  

In September 2000 the NPRC certified that the veteran had 
service in the Army of the United States from April 1946 to 
March 1949.  In November 2000 the NPRC certified that the 
veteran was a Philippine Scout.  

The veteran passed away in November 1975, and the appellant 
submitted her formal claim for nonservice-connected death 
pension benefits in May 2000.  

The Board finds that the service department's determination 
that the veteran served as a Philippine Scout from April 1946 
to March 1949 is binding on VA.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.

Review of the records discloses that no other documents 
concerning the veteran's service have been submitted.  Nor 
does it appear that the appellant disputes the character of 
the veteran's service.  

In her notice of disagreement, the appellant merely contended 
that her husband's service as a New Philippine Scout entitled 
her to death pension.  In her substantive appeal the 
appellant merely contended that she was married to the 
veteran.  She submitted a certified copy of their marriage 
certificate to support her contention.  The Board notes that 
the question whether the appellant is the veteran's widow for 
purposes of VA benefits is not in dispute.  

As stated above, there is no contention that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or recertify additional military service.  It appears 
from the notice of disagreement that the appellant agrees 
that the veteran was a New Philippine Scout.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).  

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, regular PA, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(b), (c), (d) (emphasis added).  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  







ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

